Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 2004/0069536) in view of Newman et al. (US 2018/0080295) and Cady (US 2015/0122500).
Regarding claim 1, Cowan teaches a method for removing solids from an untreated liquid comprising passing the untreated liquid through at least one treatment shaker to yield a first treated liquid, passing the first treated liquid through at least one hydrocyclone to yield a second treated liquid, and passing the second treated liquid through at least one centrifuge to yield a fourth treated liquid (Fig. 1 and [0020]-[0022]). Cowan also teaches that centrifuges and hydrocyclones can be used in series thereby teaching that at least two hydrocyclones and centrifuges can be used ([0020]-[0022]). 
Cowan fails to teach adding a particle removing additive to the second treated liquid prior to the centrifuge.  Newman teaches a similar process where an untreated liquid is passed through various treatment means prior to a centrifuge.  Said treatment means includes solid treatment means such as shakers, hydrocyclones, and then 
Cowan only references a single shaker and thus does not teach at least two treatment shakers. Cady teaches that a single shaker or multiple shakers can be used to efficiently treat a fluid stream and can be decided based on space and cost requirements ([0002]). As such, one skilled in the art would have found it obvious to provide a single shaker, or multiple shakers in order to achieve the desired screening. 
Regarding claim 5, it is submitted that having multiple shakers as discussed above would provide a preliminary processing and feed system of at least one shaker prior to the next shaker in series.
Regarding claim 6, Cowan does not teach a pretreated liquid holding tank for receiving the untreated liquid.  However, Cowan teaches the use of a variety of tanks to hold the various liquids until said liquid in the tank is needed (Fig. 2).  As such, it would have been obvious to provide a holding tank wherever needed or desired in order hold the liquid until the liquid is needed in the downstream process steps. 
Regarding claim 8, Cowan teaches the use of an auger to move a solids laden fluid from one place to another (Fig. 2).  As such, it would have been obvious to move a solids laden from the holding tank to the shaker as it is a known means to move solids laden fluids from one point to another. 
Regarding claims 11-12, it is submitted that Cowan teaches that the process is designed to be continuous ([0038]), or it would have been obvious to do so in order to obtain a continuous feed stream as stated in Cowan. 
Regarding claim 13, modified Cowan teaches the same method steps and would thus result in the same product.  

Claim 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 2004/0069536) in view of Newman et al. (US 2018/0080295) and Cady (US 2015/0122500) as evidenced by Sato et al. (US 2012/0305468) and further in view of Holt et al. (US 2015/0053623).
Regarding claims 2-4, Cowan teaches that the chemical addition that promotes solid liquid separation can be an aluminum salt.  It is submitted that the one skilled in the art would immediately recognize that polyaluminum chloride is an aluminum salt known and used in the art for aiding in separation of solids and liquids, or it would have been obvious to do so as Sato teaches the use of the aluminum salt polyaluminum chloride as a flocculant in order to aid in the separation of solids from liquids (Sato [0029]).  
Cowan teaches the addition of different compounds to aid in the separation of solids from liquids and one skilled in the art would have found such a combination either taught in Cowan or obvious to use a combination of compounds to aid in the separation.  Cowan fails to teach the blend being mixed with precursor liquids prior to blending together.  Holt teaches that in providing a blend of treatment agents, providing mixing of the various agents with a precursor fluid would allow for adding the desired amount to Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 14, modified Cowan teaches the same method steps and would thus result in the same product.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 2004/0069536) in view of Newman et al. (US 2018/0080295) and Cady (US 2015/0122500) as applied to claim 6 above, and further in view of Linteau et al. (US 2015/0292192).
Regarding claim 7, Cowan fails to teach the tanks being above grade or below grade. Linteau teaches that the operation of a tank would be same whether the tank is above or below grade ([0060]). Therefore, one skilled in the art would have found it . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 2004/0069536) in view of Newman et al. (US 2018/0080295) and Cady (US 2015/0122500) as applied to claim 8 above, and further in view of Ehling et al. (US 2004/0182258).
Regarding claim 9, modified Cowan teaches an auger for moving the solids laden fluid but fails to teach the auger having a progressive pitch.  Ehling teaches the use of an auger with progressive pitch to move a solids laden fluid from one point to another.  Doing so will optimize the auger operation according to the results desired and set up ([0038] and [0060]).  As such, it would have been obvious to provide a progressive pitch auger as claimed in order to optimize the flow rate, dwelling time and solids laden fluid condition. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 2004/0069536) in view of Newman et al. (US 2018/0080295) and Cady (US 2015/0122500) as applied to claim 1 above, and further in view of Holton (US 8,827,080) and Booth (US 2,766,629).
Regarding claim 10, Cowan teaches that the shaker can be one known in the art ([0036]), but fails to give the specifics of the shaker, such as a wedge, rack lug, and pinion.  Holton teaches a shaker known in the art at the time of invention comprising a 
It is submitted that the actuator connected to the shaft in Holton would be considered a pinion.  However, it is not explicitly stated in Cowan or Holton that the shaker would include a pinion to provide the desired shaking of the screen.  Booth teaches that a shaft connected to a pinion is used to as a shaft and actuator in a shaker unit (Figs. 1-7).  As such, it would have been obvious to provide a pinion and pinion shaft as the actuator in the Cowan and Holton shakers in order to provide the desired vibrations to the screen necessary for efficient shaker operation as it is a specific known and commonly used actuation device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777